Citation Nr: 1117060	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-48 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected residuals, left knee injury, post operative (referred to hereinafter as "service-connected left knee disability").

2.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection for a back disability, a neck disability, and a sciatic nerve disability was denied therein.

In May 2009, the Veteran submitted a notice of disagreement with respect to the denial of service connection for each of these disabilities.  After a statement of the case upholding each denial was issued in October 2009, he submitted a substantive appeal on a VA Form 9 and an attached statement in December 2009.  He perfected his appeal for the claimed back and neck disabilities, but not for the claimed sciatic nerve disability, in these documents.  As such, entitlement to service connection for a sciatic nerve disability is not listed in the issue section above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

Records

At the outset, the Board notes that the Veteran's December 2009 statement attached to his substantive appeal on a VA Form 9 included a list of enclosures following the statement.  The claims file contains the enclosure labeled A, the enclosure labeled 2, and those labeled 4 through 9.  However, enclosure 1, "medical records from USS Cape Cod (AD-43)," and enclosure 3, "medical records from Medical Clinic, Naval Station, San Diego, California; Primary Care, Lackland AFB, San Antonio, Texas; and Naval Support Activity, Souda Bay, Crete, Greece," do not appear to have been included.  

Six volumes of service treatment records currently are before the Board.  Yet it is unclear from their descriptions whether the service treatment records labeled as enclosures 1 and 3 are among them.  The Veteran should be requested to resubmit them on remand because they are potentially relevant to his claim.  The Veteran alternatively should be requested to provide as much detailed information as possible regarding these records.  Upon receipt of this information, a determination on whether they already are contained in the service treatment records in the claims file should be made.  If the records are missing, reasonable efforts to procure them on the Veteran's behalf should be undertaken in fulfillment of the duty to assist him in substantiating his claim.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010).

Medical Examination and Opinion

The Veteran contends that his claimed back and neck disabilities are due to his service-connected left knee disability in that there has been a "ripple effect" of misalignment.  He also contends that these claimed disabilities were caused by an in-service motorcycle accident.  Finally, he contends that his repetitive duties, such as computer and other desk work, as a yeoman resulted in or contributed to these claimed disabilities.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  

Where a Veteran served 90 days or more and manifested a chronic disease, such as arthritis, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

To establish direct rather than presumptive service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection additionally may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection further may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Secondary service connection means that the evidence shows that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

The Veteran's DD-214 relates that he was a yeoman.

Currently available service treatment records do not show that the Veteran complained of, sought treatment for, or was diagnosed with any back or neck problem.  However, they do reveal the following.  The Veteran was involved in a motorcycle accident in November 1985.  He received treatment, but here there is no record of treatment for his back or neck, thereafter.  He denied bone, joint, or other deformity as well as recurrent back pain in May 1993.  His "spine, other musculoskeletal" system was given a normal clinical evaluation at that time.  In August 1993 and April 1994, the Veteran underwent surgeries due to a left knee injury.  He ultimately was discharged as a result of his left knee.  A service-connected left knee disability was recognized effective the day after discharge.

Treatment records dated from June to September 2000 identified by the Veteran as being from Dr. G.K., a chiropractor, include the Veteran's reports of neck pain and stiffness for the previous 6 years and lower back cramps for the previous 6 months.  He also stated that these symptoms, as well as mid back pain and low back pain, had occurred previously.

Murfreesboro Family Care treatment records reflect that the Veteran complained of lower back pain and received a diagnosis of back pain in June 2000.  These records also reflect that he complained of neck pain in September 2000.

A December 2000 treatment record from the Middle Tennessee Medical Center shows that magnetic resonance imaging (MRI) was performed on the Veteran's lumbar spine due to his 6 month history of low back pain extending down both legs.  The results were negative with the exception of a small central herniated nucleus pulposus at L3/L4.

Additional Murfreesboro Family Care treatment records document that the Veteran was still having some back problems, mainly pain and a numb feeling, in January 2001.  They further document that he complained of back trouble in September 2005.  Finally, they document that the Veteran complained of upper back pain as well as neck pain from bulging discs in October and December 2005.

Treatment records identified by the Veteran as being from Bone and Joint Clinic show that computed tomography (CT) scans of the Veteran's thoracic and cervical spine were performed in October 2005 and MRI of his thoracic and lumbar spine were performed in February 2006.  With respect to the thoracic spine, the CT scan showed mild left foraminal stenosis at T3-4 and MRI showed slight degenerative change of the facet joints in the lower thoracic spine.  With respect to the cervical spine, the CT scan showed disc bulges at C2-3 through C4-5.  With respect to the lumbar spine, MRI showed minimal degenerative disc disease L3-4 and L4-5 as indicated by desiccation of disc, facet degenerative change L3 to S1, and degenerative change of the right sacroiliac joint.

Treatment records identified by the Veteran as being from STAR Physical Therapy dated from December 2005 to March 2006 reveal that the Veteran complained of low back, neck, central neck, upper thoracic spine, and lumbosacral spine pain which had persisted since July 2005 as well as previous back accompanied by leg and neck symptoms.  These records also reveal diagnoses of neck pain as well as cervical and thoracic pain. 

Dr. R.B.'s chiropractor treatment records dated from May to September 2006 show that the Veteran reported middle and upper neck pain as well as lower and middle back pain since July 2005.  Upon physical assessment, spasms and pain on palpation were noted with respect to the cervical, thoracic, and lumbar spine.  A range of motion problem additionally was noted with respect to the cervical and lumbar spine.  

In his claim dated in February 2008 and received in June 2008, the Veteran indicated that he has seen numerous treatment providers for his back and neck over the years since his discharge.  He also indicated that he experiences back and neck pain and stiffness.  Finally, he indicated that he has 3 bulging disks in his neck and 4 compressed disks as well as bone spurs in his lower back.

A July 2008 VA treatment record documents that the Veteran's lumbar paraspinals were tense.  

A VA treatment record dated in April 2009 references the Veteran's in-service motorcycle accident.  He indicated that he hurt his neck in the accident and now has 3 vertebrae causing him pain.

In his December 2009 statement attached to his substantive appeal on a VA Form 9, the Veteran indicated that his lower back locks up.

V.M., the Veteran's wife, noted in a December 2009 statement that the Veteran has favored his knee since initially injuring it.  She asserted that this directly contributed to his back and neck problems.  She also recounted that the Veteran suffers daily with pain in various body parts, including his lower back and neck.

VA treatment records dated in August and September 2010 reveal the Veteran's complaints of back pain and nonradiating low back pain as well as a diagnosis of mid-back pain.  X-rays of his spine (mid-back and low back ) found arthritis, specifically some small spurs.

To date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his claimed back disability or his claimed neck disability.  The Board finds based on the above evidence that the provision of such a medical examination and opinion is required in this case because the McLendon requirements have been met for each claimed disability.  

Current medical records reveal pain and underlying pathology affecting the lumbar and cervical spine.  Indeed, imaging studies in the form of X-rays, CT scans, and MRI have found numerous back and neck problems such as a small central herniated nucleus pulposus, foraminal stenosis, disc buldges, degenerative changes, and spurs/arthritis.

The Veteran's DD-214 and service treatment records confirm that he was a yeoman, was involved in a motorcycle accident in November 1985, and underwent surgeries in August 1993 and April 1994 after injuring his left knee.  A service-connected left knee disability indeed has been established since the day after discharge.

The Veteran has indicated that he has had back and neck problems, to include pain and stiffness, in the years since his discharge.  He is competent to report such symptoms because they are capable of lay observation.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He also appears, at first glance, to be credible in this regard.  Post-service private treatment records reflect that the Veteran has experienced back problems since 2000, neck problems since his completion of service in 1994, as well as both such problems prior to these respective dates.  They also document diagnoses related thereto and chiropractic treatment therefor beginning in 2000.  As such, there is an indication of an association to service through continuity of symptomatology.  

Despite the above, there is not sufficient evidence to render a decision regarding the Veteran's entitlement to service connection for a back disability and for a neck disability.  The precise nature of the Veteran's claimed back and neck disabilities is unclear.  Also unclear is whether a potential continuity of symptomatology association to service does in fact exist with respect to either or both of these claimed disabilities.  It further is unclear whether there is any other relation between the Veteran's claimed back disability and claimed neck disability and his service.  Notable in this regard is that the Veteran's assertions that these claimed disabilities are due to his service-connected left knee disability present after his in-service surgeries, to his motorcycle accident, and to his repetitive duties as a yeoman are plausible.  Under the circumstances of this case, a remand is necessary to arrange for the Veteran to undergo an appropriate examination and for etiology opinions to be rendered regarding any back and/or neck disability found to be present.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran via letter that the records identified as enclosures 1 and 3 in his December 2009 statement attached to his substantive appeal are not among the enclosures, and request that he resubmit these records.  Alternatively, request that the Veteran provide as much detailed information as possible regarding these records so that (i) it can be determined whether or not they already are included in the currently available service treatment records and (ii) they may be obtained on his behalf if they are not so included.

2.  Following completion of the development in paragraph 1, review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any back disability and/or neck disability found to be present.  The claims file shall be made available to and reviewed by the examiner, who shall note such review in an examination report.  The examiner then shall obtain from the Veteran a full history of his relevant symptomatology.  All tests, studies, or evaluations deemed necessary shall be performed, and the results shall be reported in detail.  
For any and each back disability and/or neck diagnosed, the examiner finally shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (i) was incurred during, was aggravated by, or otherwise is related to the Veteran's service, to include his November 1985 motorcycle accident and his duties as a yeoman, or (ii) is caused by or aggravated by his service-connected left knee disability.  In doing so, specific comment shall be made regarding the medical and lay evidence of record, including the Veteran's assertions regarding the continuity of his symptomatology.  A complete rationale for each opinion expressed shall be provided in the examination report.

4.  Finally, readjudicate the Veteran's entitlement to service connection for a back disability and for a neck disability.  If either of these benefits is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


